SCHOONOVER, Judge.
The appellants, Full Circle Service, Inc. and Aetna Casualty & Surety Company, challenge a final order of the Department of Agriculture and Consumer Services (the department). We find merit in one of the appellants’ contentions and, accordingly, reverse.
The appellee, Berry Investment Group, doing business as The Berry Ranch, filed a complaint against the appellants pursuant to section 604.21, Florida Statutes (1985). At the conclusion of an administrative hearing, a hearing officer entered a recommended order in favor of the appellee. The department subsequently entered a final order adopting the recommended order in its entirety. Although the appellants filed timely exceptions to the recommended order, the department’s order did not address these exceptions. This timely appeal followed.
*635We find no merit in appellants’ contentions that the department’s order failed to include legally sufficient findings of fact or conclusions of law, that the department’s order is not supported by substantial competent evidence, and that the department improperly rejected their defense of set-off. We agree, however, that the department erred by failing to address the appellants’ exceptions in the final order. Under rule 28-5.405(3), Florida Administrative Code (1985), the department was required to include in its final order an explicit ruling on each exception as well as a brief statement of the grounds for denying an exception. See Lloyd v. Dep’t of Professional Regulation, 473 So.2d 720 (Fla. 4th DCA 1985). Since the department’s final order does not comply with these requirements, we reverse and remand for proceedings consistent herewith.
Reversed and remanded with instructions.
SCHEB, A.C.J., and HALL, J., concur.